Exhibit 99.1 Oxford Immunotec Reports Third Quarter 2015 Financial Results ● Third q uarter r evenue of$17.9 millionincreased 41% on a constant currency basis c ompared to p rior y ear p eriod ● Gross margin improved by 390 basis points compared to prior year period ● Two seasoned diagnostics executives appointed to the Board of Directors OXFORD, United KingdomandMARLBOROUGH, Mass.,November 3, 2015(GLOBE NEWSWIRE) Oxford Immunotec Global PLC(Nasdaq: OXFD), a global, commercial-stage diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions, today announced third quarter 2015 financial results. "We are very pleased with our third quarter financial and operating results," said Dr.Peter Wrighton-Smith, Chief Executive Officer ofOxford Immunotec. "Our sales performance exceeded expectations, driven by strong growth in our United States and Asia geographies,and we are pleased with the progress we are making on our pipeline." By revenue type, total revenues were, in millions: Three Months Ended September 30 , 5 Percent Change Product $ $ 28 % Service 41 % Total r evenue $ $ 35 % By geography, total revenues were, in millions: Three Months Ended September 30 , Percent Change 5 4 As Reported Constant Currency United States $ $ 44 % 44 % Europe & ROW -4 % 8 % Asia 36 % 48 % Total r evenue $ $ 35 % 41 % We evaluate our revenue on both an as reported and a constant currency basis. The constant currency presentation, which is a non-GAAP measure, excludes the impact of fluctuations in foreign currency exchange rates. 1 Third Quarter 2015 Financial Results Revenue for the third quarter of 2015 was$17.9 million, representing 35% growth over the third quarter 2014 revenue of$13.3 million. On a constant currency basis, revenue growth was 41% versus the prior year period. 2015 third quarter product revenue was$8.3 millionrepresenting a 28% increase from product revenue of$6.5 millionin the third quarter of 2014. The increase in product revenue was primarily attributable to volume growth in Asia. Service revenue for the third quarter of 2015 was $9.6 million, up 41% from the 2014 third quarter of$6.8 million. The increase in service revenue was primarily driven by increased volume, specifically in the institutional and patient testing segments, in the United States. United Statesrevenue was$9.3 millionin the third quarter of 2015 representing 44% growth over the same period's revenue of$6.5 millionin the prior year. Growth was driven primarily by increases in the institutional and patient testing segments. Europe& ROW revenue was$1.6 millionin the third quarter of 2015 representing a 4% decrease compared to 2014 third quarter revenue of$1.7 million. On a constant currency basis, Europe & ROW grew 8% versus the third quarter of 2014. Asiarevenue was$7.0 millionin the third quarter of 2015 representing 36% growth over the 2014 third quarter revenue of$5.1 million. On a constant currency basis,Asiagrew 48% versus the third quarter of 2014. The increase was driven by continued strong growth in both China and Japan. Gross profit for the third quarter of 2015 was$9.9 million, an increase of$3.1 millionover gross profit of$6.8 millionin the same period of 2014. Gross margin was 55.0%, an increase of 390 basis points from the gross margin of 51.1% in the third quarter of 2014. The increase was primarily due to operational efficiencies associated with increased volume and operational improvements in our service business, partially offset by the impact of foreign currency exchange rate changes and increased share-based compensation charges in 2015 compared to 2014. Operating expenses were$14.7 millionin the third quarter of 2015, an increase of$1.7 millioncompared to$13.0 millionin the same period last year. The increase in operating expenses was primarily due to headcount increases related to both research and development and sales and marketing, as well as increased costs from clinical studies performed during the quarter. EBITDA for the third quarter was$(3.8) millioncompared to$(5.5) millionin the third quarter of 2014.Adjusted EBITDA was$(2.0) millionfor the third quarter compared to$(4.9) millionin the same period in 2014. Both EBITDA and Adjusted EBITDA are non-GAAP measures. Net loss for the third quarter of 2015 was$4.5 million, or$0.20per share, compared to$6.1 million, or$0.35per share, in the third quarter of 2014. Net loss per share was based on 22,259,840 and 17,333,441 weighted average ordinary shares outstanding for the third quarters of 2015 and 2014, respectively. Cash and cash equivalents were$88.5 millionas ofSeptember 30, 2015compared to$90.4 millionas ofJune 30, 2015. 2 Business Outlook We expect to report revenue of between$15.9and$16.7 millionfor the fourth quarter of 2015. We expect to report full year 2015 revenue of between$61.9and$62.7 million, representing 25%-27% year-over-year growth. We expect revenue to increase 31% to 32% for the year using constant exchange rates. Board of Directors Appointments On November 3, 2015, the Company announced that seasoned diagnostics executives Ronald Andrews Jr. and A. Scott Walton will join the Company’s Board of Directors effective November 4, 2015. The addition of Mr. Andrews and Mr. Walton to Oxford Immunotec’s Board of Directors increases the total number of directors to eight. Conference Call Oxford Immunotecwill host a conference call onTuesday, November 3, 2015at8:00 a.m. Eastern Timeto discuss its third quarter 2015 financial results. The call will be concurrently webcast. To listen to the conference call on your telephone please dial (855) 363-5047 for United Statescallers and +1 (484) 365-2897 for international callers and reference confirmation code 65863291, approximately ten minutes prior to start time. To access the live audio webcast or subsequent archived recording, visit the Investor Relations section ofOxford Immunotec'swebsite at www.oxfordimmunotec.com . The replay will be available on the Company's website for approximately 60 days. AboutOxford Immunotec Oxford Immunotec Global PLCis a global, commercial-stage diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions. The Company's first product is the T-SPOT®
